DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/12/2020 and 08/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 10/12/2020 were reviewed and are acceptable.
Specification
The specification filed on 10/12/2020 was reviewed and is acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US 2018/0175419 A1).
Regarding claim 1, Hasegawa discloses a fuel cell system (Title) comprising:
a fuel cell stack (10);
a plurality of valve apparatuses (plurality of injectors, [0018]) configured to adjust a flow rate of a reactant gas supplied to the fuel cell stack ([0020-0021]); and
a control section (30) configured to control operation of the plurality of valve apparatuses ([0015]), wherein:
the plurality of valve apparatuses include a first valve apparatus configured to operate when the fuel cell stack generates power that is less than or equal to a prescribed power generation amount (via “normal mode”, [0007]), and a second valve apparatus configured to operate in addition to the first valve apparatus when the fuel cell stack generates power that exceeds the prescribed power generation amount (via “high load mode”, [0007]);
the control section includes one or more processors ([0027]); and
the one or more processors perform an operational check of causing the second valve apparatus to operate at least once and judging whether the second valve apparatus is normal or abnormal, during a period from when the fuel cell system is activated to when the fuel cell system stops (see [0007] which describes outputting a “driving command” to the injectors to detect closing failures).
Regarding claim 2, Hasegawa discloses all of the claim limitations as set forth above.
Hasegawa further discloses a pressure sensor (40) configured to detect pressure of the reactant gas supplied to the fuel cell stack ([0018]), wherein
the one or more processors judge the second valve apparatus to be normal if a pressure value detected by the pressure sensor has exceeded a pressure threshold value within a prescribed time during which the second valve apparatus is operating (see [0040-0041] which describes determining the injector is normally operated), and judge the second valve apparatus to be abnormal if the pressure value does not exceed the pressure threshold value within the prescribed time (see [0042] which describes determining the injector has a closing failure).
Regarding claim 3, Hasegawa discloses all of the claim limitations as set forth above.
Hasegawa further discloses that if the one or more processors judge the second valve apparatus to be abnormal, the one or more processors limit a power generation amount of the fuel cell stack (see [0033-0034] which describes that the controller performs closing failure detection control in order to prevent (in the case or failure) insufficient hydrogen supply during high load in order to prevent performance degradation, i.e. if the fuel cell stack is operated at high load with a failed injector, degradation would occur).
Regarding claim 9, Hasegawa discloses all of the claim limitations as set forth above.
Hasegawa further discloses that the reactant gas is anode gas supplied to an anode of a power generation cell in the fuel cell stack ([0015-0018]); and
the plurality of valve apparatuses are injectors configured to adjust an amount of the anode gas supplied to the fuel cell stack ([0018]).
Allowable Subject Matter
Claim(s) 4-8 and 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a fuel cell system comprising:
(claim 4) one or more processors…do not perform the operational check if the second valve apparatus has operated; and
(claim 8) if there is no history of judgement as to whether the second valve apparatus is normal or abnormal, the one or more processors perform the operational check during activation of the fuel cell system.
Hasegawa (US 2018/0175419 A1) is considered to be the closest relevant prior art to dependent claims 4 and 8.  Hasegawa discloses most of the claim limitations as set forth above.
However, Hasegawa does not disclose, teach, fairly suggest, nor render obvious the recited limitations noted above.  To the contrary, Hasegawa explicitly discloses that during closing failure detection control, each of the injectors are individually driven ([0039]), and control is performed only when the stack current is below an abnormality detectable threshold value, i.e. low load mode ([0037]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards excluding an injector from failure detection, nor to perform such detection at startup specifically.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsubouchi (US 2019/0312288 A1) discloses a fuel cell system;
Egawa et al. (US 2019/0267650 A1) discloses a control method for fuel cell systems; and
Saito (2019/0181472 A1) discloses a fuel cell system.




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        06/04/2022